The trial court erred in denying defendant’s motion for acquittal for perjury, 13 V.S.A § 2904. Our law “requires that perjury be proved by the testimony of two witnesses, or by the testimony of one witness with independent corroborating evidence.” State v. Wheel, 155 Vt. 587, 607, 587 A.2d 933, 945 (1990). Where, as here, the State presents only one witness to testify as to the falsity of defendant’s statements, “‘[t]he independent corroborating evidence must be equal in weight to the testimony of another witness, and it must be, by itself, inconsistent with the innocence of the defendant.’ ” State v. Tonzola, 159 Vt. 491, 497, 621 A.2d 243, 246 (1993) (quoting People v. Fueston, 717 P.2d 978, 980 (Colo. Ct. App. 1985) (citation omitted), rev’d on other grounds, 749 P.2d 952 (Colo. 1988)).
In the instant matter, the State failed to present independent evidence to corroborate the falsity of defendant’s statements. Consequently, defendant’s conviction cannot stand, and a judgment of acquittal must be entered.

Reversed; judgment of acquittal entered.